*222
ORDER

PER CURIAM.
AND NOW, this 25th day of February 2010, the Petition for Allowance of Appeal is GRANTED. The order of the Superior Court is VACATED and its judgment is REVERSED pursuant to this Court’s decision in Commonwealth v. Thompson, 604 Pa. 198, 985 A.2d 928 (2009).
Justices SAYLOR and TODD concur in the decision to grant and vacate, but dissent from the decision to reverse.
Rather, they would remand to the Superior Court for further proceedings in light of this Court’s decision in Commonwealth v. Thompson, supra.